The record before us shows the child is in need of orthodontic treatment now. Furthermore, the modification of a decree of divorce awarding alimony to the wife and support for the minor child is a matter within the sound judicial discretion of the trial judge, as is the awarding of such relief in the first instance. The exercise of that discretion should never be interfered with on appeal except in case of manifest abuse thereof. (Donaldson v. Donaldson, 31 Idaho 180,170 P. 94; Smiley v. Smiley, 46 Idaho 588, 269 P. 589.) When the mandate of this court has been carried out, the discretion of the trial judge will not have been exercised, but will have been violated.